Citation Nr: 0017957	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  98-03 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
private medical services. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945.  He was a prisoner of war of the German government from 
October 14, 1944, to May 3, 1945.  This is an appeal from a 
June 1997 decision by the Department of Veterans Affairs (VA) 
Medical Center, Milwaukee, Wisconsin, which denied 
entitlement to reimbursement or payment of the expenses 
incurred in connection with treatment of the veteran at the 
Memorial Medical Center, Ashland, Wisconsin, in early April 
1997.  This includes the cost of ambulance service to the 
hospital on March 31, 1997.  The case was initially before 
the Board of Veterans' Appeals (Board) in November 1999 when 
it was remanded so that the veteran could be afforded an 
opportunity to request reconsideration and a meeting with the 
immediate supervisor of the initial VA decision maker 
pursuant to 38 C.F.R. § 17.133.  

In March 2000, the originating agency advised the veteran of 
his right to request reconsideration of the decision by the 
immediate supervisor of the initial VA decision maker by 
submitting such a request in writing.  He was informed that 
if the originating agency did not hear from him within the 
next 30 days it would proceed with his appeal.  The veteran 
did not submit a request for reconsideration of his claim and 
in May 2000 he was informed that his appeal was being 
returned to the Board for disposition.  The case is again 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  The veteran had established service connection for a 
psychiatric condition; rated 50 percent disabling effective 
from December 1981 and for subcutaneous nodules, rated 
10 percent disabling and a gunshot wound scar on the right 
second finger, rated noncompensable.  The combined rating for 
the service-connected disabilities was 60 percent effective 
from December 1981.  

3.  In the evening of March 31, 1997, the veteran was taken 
by ambulance to the Memorial Medical Center, Ashland, 
Wisconsin, where he was hospitalized until transferred to a 
VA facility on April 2, 1997.  He had suffered injuries when 
his car rolled over his left leg.  
CONCLUSION OF LAW

The criteria for reimbursement or payment of the expenses 
incurred in connection with hospitalization of the veteran at 
the Memorial Medical Center, Ashland, Wisconsin, on April 1 
and April 2, 1997, have not been met.  38 U.S.C.A. §§ 1728, 
5107 (West 1991); 38 C.F.R. § 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that as of the time of the treatment in 
question, the veteran had established service connection for 
a psychiatric condition, rated 50 percent disabling; 
subcutaneous nodules, rated 10 percent disabling; and a 
gunshot wound scar of the right second finger, rated 
noncompensable.  The combined rating for the service-
connected disabilities was 60 percent.

The record further discloses that the veteran was treated at 
the Memorial Medical Center, Ashland, Wisconsin, on April 1 
and April 2, 1997, for a crush injury to his left leg 
sustained when his car rolled over his leg.  He had come into 
the emergency room with a severe bruise and hypothermia and 
was therefore admitted to the hospital.  His pain control was 
noted to be fair to good but he was unable to bear any weight 
on the extremity.  Multiple x-rays were taken in the 
emergency room without evidence of a lot of damage except for 
broken ribs in the lower left portion of the rib cage.  He 
had been taking liquids and solids orally quite well.  He was 
transferred to a VA facility because of financial concerns.  
His condition at the time of transfer was good.  The final 
diagnoses included fracture of 4 ribs, hypothermia, injury 
while getting into car, diabetes mellitus, hypertension, 
hematuria and alcohol intoxication.

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown:  (a) That the 
treatment was either: (1) for an adjudicated service-
connected disability, or (2) for a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or (3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability; 
(b) that a medical emergency existed and delay would have 
been hazardous to life or health; and (c) that no VA or other 
Federal facilities were feasibly available and an attempt to 
use them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

The record reflects that the veteran was taken to the 
Memorial Medical Center, Ashland, Wisconsin, for a crush 
injury to his left leg sustained when his car rolled over 
him.  The veteran has maintained that the accident was due to 
his service-connected psychiatric condition and complications 
due to his former prisoner of war status.  He has asserted 
that he has persistent flashbacks that cause intense 
nervousness and he was in that state of mind when the 
accident occurred.  However, there is no objective evidence 
at all consistent with the veteran's assertion.  The final 
hospital diagnoses included alcohol intoxication and that 
condition may have played a role in the veteran's accident.  
But alcohol intoxication would be considered misconduct and 
could not be related to his psychiatric condition.  38 C.F.R. 
§ 3.301.  The evidence in the Board's judgment does not give 
any support to his argument that the accident and injury to 
his left leg were caused by his service-connected psychiatric 
condition.  Thus, the initial requirement for favorable 
action in connection with his appeal has not been met and an 
allowance of the appeal is not in order regardless of the 
fact that a medical emergency existed at the time of the 
veteran's admission to the hospital and VA or other Federal 
facilities were not feasibly available for his treatment.  
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The Board notes that in a November 1997 rating action the 
evaluation for the veteran's psychiatric condition was 
increased from 50 percent to 70 percent effective from 
September 97 and in a January 1998 rating action a total 
rating based on individual unemployability was granted 
effective from September 1997.  However, the award of the 
total rating based on individual unemployability would not 
help the veteran in this case since the effective date for 
that award was subsequent to the period of private 
hospitalization in question.  Thus, for the reasons already 
discussed, there is no basis for an allowance of the 
veteran's appeal in this case.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balance that there is doubt as to any material issue.  
38 U.S.C.A.§  5107.


ORDER

Entitlement to payment or reimbursement for the cost of 
private medical services is not established.  The appeal is 
denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

